

117 HR 1422 IH: To permit each of the territories of the United States to provide and furnish statues honoring their citizens for placement in Statuary Hall in the same manner as statues honoring citizens of the States are provided for placement in Statuary Hall.
U.S. House of Representatives
2021-02-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1422IN THE HOUSE OF REPRESENTATIVESFebruary 26, 2021Ms. Plaskett (for herself and Mr. San Nicolas) introduced the following bill; which was referred to the Committee on House AdministrationA BILLTo permit each of the territories of the United States to provide and furnish statues honoring their citizens for placement in Statuary Hall in the same manner as statues honoring citizens of the States are provided for placement in Statuary Hall.1.Placement of statues of citizens of territories of the United States in Statuary Hall(a)In generalSection 1814 of the Revised Statutes of the United States (2 U.S.C. 2131) is amended by adding at the end the following new sentence: For purposes of this section, the term State includes American Samoa, Guam, the Commonwealth of the Northern Mariana Islands, the Commonwealth of Puerto Rico, and the United States Virgin Islands, and the term citizen includes a national of the United States, as defined in section 101(a)(22) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(22))..(b)Conforming amendment relating to procedures for replacement of statuesSection 311 of the Legislative Branch Appropriations Act, 2001 (2 U.S.C. 2132) is amended by adding at the end the following new subsection:(f)For purposes of this section, the term State includes American Samoa, Guam, the Commonwealth of the Northern Mariana Islands, the Commonwealth of Puerto Rico, and the United States Virgin Islands..